

113 HR 3187 IH: Military Pay Protection Act of 2013
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3187IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Ms. Sinema (for herself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo appropriate such funds as may be necessary to ensure that members of the Armed Forces, including reserve components thereof, and supporting civilian and contractor personnel continue to receive pay and allowances for active service performed when a Governmentwide shutdown occurs, and for other purposes.1.Short titleThis Act may be cited as the Military Pay Protection Act of 2013.2.Emergency appropriation of funds to provide pay and allowances for members of the Armed Forces and supporting civilian and contractor personnel during Governmentwide shutdownDuring a Governmentwide shutdown, the Secretary of the Treasury shall make available to the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard), out of any amounts in the general fund of the Treasury not otherwise appropriated, such amounts as the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) determines to be necessary to continue to provide the following:(1)Pay and allowances (without interruption) to the following:(A)Members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, who perform active service during the Governmentwide shutdown.(B)At the discretion of the Secretary of Defense, such civilian personnel of the Department of Defense who are providing support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.(C)At the discretion of the Secretary of Defense, such personnel of contractors of the Department of Defense who are providing direct support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.(2)Funding necessary to prevent interruptions or delays in the performance of domestic disaster relief and recovery operations during the Governmentwide shutdown.3.Governmentwide shutdown definedIn this Act, the term Governmentwide shutdown means any portion of a fiscal year during which none of the appropriation bills for the fiscal year have become law and an Act or joint resolution making continuing appropriations for the fiscal year is not in effect.